I concur in the result but not in that part of the opinion which holds that the letter of J.E. Williams, an attorney at Mason City, Iowa, was admissible. In my judgment the letter is an offer of compromise, and, as such, is not admissible. I quote from the opinion:
"It offers to pay the two notes held by John J. and Fred by deeding to them a certain forty acres of land and agrees to surrender the possession of a certain farm owned by Fred."
This, in my judgment, is not an offer to pay; it is simply an offer to compromise by turning over the respective pieces of real estate described in the letter, for certain notes. There is no showing that the land was worth the amount of the notes, and it can hardly be considered payment. In fact, it is, as stated in the letter, a settlement or compromise. *Page 362